DETAILED ACTION
	The following is a response to the amendment filed 5/12/2021 which has been entered.
Information Disclosure Statement
	The information disclosure statements filed 5/12/21 and 3/26/21 have been considered.
Response to Amendment
	Claims 1-20 are pending in the application.
	-The claim objection has been withdrawn due to applicant amending claim 10 accordingly.
	-The 112(b) rejection has been withdrawn due to applicant amending claims 5, 11 and 14 accordingly.
	-The 103 rejections has been withdrawn due to applicant amending claim 11 with limitations not disclosed by the prior art of record used in the rejection.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
-Applicant’s argument pertaining to the FR ‘271 art not having washers (any washer at all) has been acknowledged. However, the support 42 in FR can be considered a washer due to its support (retention) of the pinion shaft and the tabs within the support 42 control axial thrust loads towards the shaft to prevent axial slippage.
-Applicant’s argument pertaining to the FR ‘271 art not teaching or suggesting any washer having an outer edge that is circumferentially continuous and at a maximum radial distance from an axis of the washer has been acknowledged. However, although 
-Applicant’s argument pertaining to 40/42 not teaching a washer having an inner edge bounded by an imaginary circle having a diameter equal to or greater than a diameter of the pinion shaft 30 has been acknowledged. However, the shaft 30 has two diameter parts, one at 48 and the remaining part of shaft. The washer (tabs) engaging the part at 48 has to have a greater diameter than that part 48 in order for shaft to engage the tabs. Therefore, the washer 42 at 40 does have an imaginary circle having a diameter (engaging diameter part 48) equal to or greater than a diameter of the shaft 30.
-In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., FR art teaches away from individual washers; a separate discrete washer as recited in claim 1) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).






Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 7, 10 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
-Claim 1 recites the limitation “wherein the inner edge is bounded by an imaginary circle having a diameter equal to or greater than a diameter of the pinion shaft”. However, the specification at [0027] describes the innermost portion of the inner edge as having a diameter of “sufficient size” to receive the shaft. In other words, there seems to be no support and/or description describing the diameter being equal to or greater than the shaft diameter.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6, 7, 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 1 recites the limitation “wherein the inner edge is bounded by an imaginary circle having a diameter equal to or greater than a diameter of the pinion shaft”. However, the specification at [0027] describes the innermost portion of the inner edge as having a diameter of “sufficient size” to receive the shaft. In other words, there seems to be no support and/or description describing the diameter being equal to or greater than the shaft diameter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, 10 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 3001271. As to claim 1, FR discloses a vehicle differential, comprising: a housing (14) having an interior wall; a pinion shaft (30) mounted in the housing; a pinion gear (28) mounted on the pinion shaft; a first side gear (26) within the housing and engaged with the pinion gear; a second side gear (26) within the housing and engaged with the pinion gear, a pinion gear washer (42) received between the interior wall and the pinion gear, the washer having an outer edge that is circumferentially continuous (42 is in shape of a cup which is circumferentially continuous) and at a maximum radial distance from an axis of the washer (surface from outer circumference of 42 towards axis A), an inner edge defining an opening through which the pinion shaft is received (surface from inner circumference of 42 defining opening 46), the inner edge defined in part by an innermost portion (40) at a minimum radial distance from the axis and the inner edge having an outward portion spaced radially outwardly from the innermost portion (surfaces between 40), and an axially and radially inclined sidewall extending at least part of the way between the outer edge and the innermost portion (as shown in Figure 4 via insertion of 30, 40 inclines within 46, outer circumference of 42 inclines (rounds) toward 46) wherein the inner edge is bounded by an imaginary circle having a diameter equal to or greater than a diameter of the pinion shaft (the shaft 30 has two diameter parts, one at 48 and the remaining part .


As to claim 2, wherein the innermost portion includes one or more segments that each have an inner surface that defines part of the innermost portion (as shown in Figures 2-4 via 40).

As to claim 3, wherein the outward portion is defined by one or more voids, each void being defined between two segments (as shown in Figures 2-4 spaces 40).


As to claim 6, wherein a gap exists between part of the sidewall and an outer surface of the pinion gear (as shown in Figure 1, small gap between 28 and 42 where reference character 20 is pointing towards).

As to claim 7, wherein the one or more voids comprise between 10% and 90% of the circumference of a circle bounded by the innermost portion (as shown in Figures 2-4, spaces between 40 are at least 10% or a little more), or wherein the innermost portion comprises between 10% and 90% of the circumference of a circle bounded by the innermost portion (as shown in Figures 2-4, radial surfaces of 40 are at least 10% or a little more).



As to claim 19, wherein the pinion gear has a central axis and the outer surface of the pinion gear is sloped in the axial direction (as shown in Figure 1, 28 has axis A and sloped downward), and the sidewall is curved along its axial length (42 is rounded to 28).

Allowable Subject Matter
Claims 4, 5, 8, 9, 11-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
-(as to claim 4) a vehicle differential having a housing having an interior wall; a pinion shaft mounted in the housing; a pinion gear mounted on the shaft; a first side gear within the housing and engaged with the pinion gear; a second side gear within the housing and engaged with the pinion gear, a pinion gear washer received between the wherein the pinion gear includes a beveled portion that leads to a central opening through which the shaft is received, and wherein the washer also has a rim received adjacent to the beveled portion, and wherein the sidewall extends from a first end at the outer edge to a second sidewall end that is axially spaced from the outer edge and the rim extends from the second sidewall end to the inner edge, the rim is axially inclined so that the inner edge is axially between the first and second ends of the sidewall and in combination with the limitations as written in claim 4.
-(as to claim 11) a differential having a housing; a pinion shaft mounted in the housing; a pinion gear having an opening in which the shaft is received, and the pinion gear having an outer surface; a first side gear within the housing and engaged with the pinion gear; a second side gear within the housing and engaged with the pinion gear, a pinion gear washer having a contoured sidewall with a first and a second end, the first end having a first peripheral length relative to an axis of the washer, and the second end being axially offset from the first end and having a second peripheral length relative to the axis that is less than the first peripheral length, the washer having an inner edge defining an opening that is not circular, the inner edge defined in part by an innermost and wherein a gap is provided between the sidewall and the outer surface to permit fluid flow between the wall and the outer surface, and wherein the wall has a uniform thickness without any voids in the wall and in combination with the limitations as written in claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-DE 19637120 IDS cited art (and Chinese office action art) describes a pinion gear washer, but lacks the inner edge having an innermost portion and an outward portion;

-JP 2018100705 describes a washer for a pinion gear having lubrication grooves provided on a pinion shaft for fluid flow between the washer and pinion gear.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        June 5, 2021